DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 15, 19, 22-24, 26, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al, U.S. Patent Application Publication No. 20210360520 A1 (hereinafter Chen).

Regarding Claim 1, Chen discloses a method for wireless communication (e.g., ) comprising: 
communicating control signaling (e.g., ¶ [0079], the Tx UE 102 can transmit a PSSCH [i.e., i.e., physical sidelink control channel] to the Rx UE 103 that includes radio resource allocation information for SL data transmission and/or reception between the Tx UE 102 and the Rx UE 103) scheduling a sidelink transmission via a physical sidelink channel (i.e., SL scheduling via PSSCH); 
receiving, by a first user equipment (UE) (e.g., FIG. 3, UE 302), the sidelink transmission comprising one or more reference signals from a second UE (e.g., FIG. 3, UE 301; ¶ [0088], UE 302 can use the SLSS [i.e., sidelink synchronization signal] from the UE 301 as a timing reference) via the physical sidelink channel (i.e., sidelink communication between the UEs); and 
monitoring the physical sidelink channel based at least in part on time synchronization, frequency synchronization, or both (e.g., ¶ [0128], UE can know one or more frequencies over which SSs (e.g., an SS from a BS, or SLSS) are transmitted. UE can tune to frequencies to detect SSs which can be used as timing references), determined using the one or more reference signals (e.g., ¶ [0088], SLSS as a timing reference [SLSS includes a demodulation reference signal (DMRS) (e.g., ¶ [0025])]).

Regarding Claim 3, Chen discloses all the limitations of the method of claim 1.
Chen discloses further comprising: receiving synchronization confidence information from the second UE, wherein the time synchronization is determined using the one or more reference signals based at least in part on a synchronization confidence level satisfying a confidence threshold (e.g., ¶ [0109], within a same priority group, when multiple synchronization sources are available, the one with a higher signal quality (e.g., measured by sidelink RSRP (S-RSRP)) can be selected (i.e., threshold being the higher signal quality)).

Regarding Claim 15, Chen discloses all the limitations of the method of claim 1.
Chen discloses further comprising: estimating a pathloss based at least in part on the sidelink transmission (e.g., ¶ [0070], path loss in the SL).

Regarding Claim 19, Chen discloses all the limitations of the method of claim 1.
Chen discloses further comprising: determining, by the first UE, a loss of synchronization with a synchronization source, wherein the time synchronization, the frequency synchronization, or both, are determined using the one or more reference signals of the sidelink transmission based at least in part on the loss of synchronization (e.g., ¶ [0128], uplink frequencies of paired frequencies or frequency division duplex (FDD) frequencies are used for V2X communication. To facilitate a UE to perform sidelink synchronization, downlink frequency information (e.g., an absolute radio frequency channel number (ARFCN)) and/or band information is signaled to a UE or preconfigured to a UE (e.g., stored in a SIM). Based on those information, the UE can search uplink frequencies corresponding to the known downlink frequencies to perform a synchronization process while in coverage or out of coverage of a BS).

Regarding Claim 22, Chen discloses all the limitations of the method of claim 1.
Chen discloses wherein the physical sidelink channel comprises a physical sidelink control channel or a physical sidelink shared channel (e.g., ¶ [0079], the Tx UE 102 can transmit a PSSCH [i.e., i.e., physical sidelink control channel] to the Rx UE 103).

Regarding Claim 23, Chen discloses all the limitations of the method of claim 1.
Chen discloses wherein the one or more reference signals include at least one demodulation reference signal (DMRS) (e.g., ¶ [0025], SLSS includes a sidelink secondary synchronization signal (S-SSS) and a demodulation reference signal (DMRS),

Regarding Claim 24, Chen discloses an apparatus for wireless communication (e.g., FIG. 17, ¶  [0149], apparatus 1700), comprising: a processor (e.g., FIG. 17, processing circuitry 1710), memory coupled with the processor (e.g., FIG. 17, memory 1720); and instructions stored in the memory and executable by the processor (e.g., ¶ [0151], processing circuitry 1710 executes the program instructions) to cause the apparatus to perform operations that are functionally similar to the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 24.

Regarding Claim 26, Chen discloses all the limitations of the apparatus of claim 24.
Chen discloses further comprising a receiver, wherein the instructions are further executable by the processor to cause the apparatus to: receive, via the receiver, synchronization confidence information from the second UE, wherein the time synchronization is determined using the one or more reference signals based at least in part on a synchronization confidence level satisfying a confidence threshold (e.g., ¶ [0109], within a same priority group, when multiple synchronization sources are available, the one with a higher signal quality (e.g., measured by sidelink RSRP (S-RSRP)) can be selected (i.e., threshold being the higher signal quality)).

Regarding Claim 29, Chen discloses an apparatus for wireless communication (e.g., FIG. 17, ¶  [0149], apparatus 1700), comprising: means (e.g., FIG. 17, processing circuitry 1710, memory 1720, for executing program instructions, RF module 1730) for communicating control signaling (e.g., ¶ [0079], the Tx UE 102 can transmit a PSSCH [i.e., i.e., physical sidelink control channel] to the Rx UE 103 that includes radio resource allocation information for SL data transmission and/or reception between the Tx UE 102 and the Rx UE 103) scheduling a sidelink transmission via a physical sidelink channel (i.e., SL scheduling via PSSCH); means (e.g., FIG. 17, antenna arrays 1740) for receiving, by a first user equipment (UE) (e.g., ¶ [0149], apparatus 1700 can be used to implement functions of the UEs; FIG. 3, UE 302), the sidelink transmission comprising one or more reference signals from a second UE (e.g., FIG. 3, UE 301; ¶ [0088], UE 302 can use the SLSS [i.e., sidelink synchronization signal] from the UE 301 as a timing reference) via the physical sidelink channel (i.e., sidelink communication between the UEs); and means (e.g., ¶ [0150], the processing circuitry 1710 can include circuitry configured to perform the functions and processes described) for monitoring the physical sidelink channel based at least in part on time synchronization, frequency synchronization, or both (e.g., ¶ [0128], UE can know one or more frequencies over which SSs (e.g., an SS from a BS, or SLSS) are transmitted. UE can tune to frequencies to detect SSs which can be used as timing references), determined using the one or more reference signals (e.g., ¶ [0088], SLSS as a timing reference [SLSS includes a demodulation reference signal (DMRS) (e.g., ¶ [0025])]).

Regarding Claim 30, Chen discloses a non-transitory computer-readable medium storing code for wireless communication (e.g., FIG. 17, apparatus 1700 with memory 1720, which can include non-transitory storage media (e.g., ¶ [0151])), the code comprising instructions executable by a processor (e.g., ¶ [0151], processing circuitry 1710 executes the program instructions) to perform operations that are functionally similar to the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee et al, U.S. Patent Application Publication No. 20190150147 A1 (hereinafter Lee).

Regarding Claim 2, Chen discloses all the limitations of the method of claim 1.
Chen discloses wherein receiving the sidelink transmission comprises: receiving the one or more reference signals (e.g., FIG. 3, UE 301; ¶ [0088], UE 302 can use the received SLSS from the UE 301 as a timing reference)... within a resource of the physical sidelink channel for the sidelink transmission (e.g., ¶ [0079], the Tx UE 102 can transmit a PSSCH to the Rx UE 103 that includes radio resource allocation information for SL data transmission and/or reception between the Tx UE 102 and the Rx UE 103).
In other words, Chen discloses that PSCCH indicates resource and other transmission parameters used by a UE for PSCCH for sidelink communication. 
Chen does not expressly disclose receiving the sidelink transmission comprises receiving the one or more reference signals in one or more reference signal symbol periods.
Lee discloses receiving the sidelink transmission comprises receiving the one or more reference signals in one or more reference signal symbol periods allocated within a resource of the physical sidelink channel for the sidelink transmission (e.g., ¶ [0092], for PSSCH demodulation, reference signals similar to uplink demodulation reference signals are transmitted in the 4th symbol of the slot in normal CP and in the 3rd symbol of the slot in extended cyclic prefix [i.e., reference signals for sidelink communication may be sent within symbol periods]).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating a reference signal within a resource of the physical sidelink channel for the sidelink transmission, as disclosed by Chen, with the disclosure of a reference signal within symbol periods, as disclosed by Lee. The motivation to combine would have been to provide 3GPP-recommended communication between two devices (Lee: e.g., ¶ [0001]).

Regarding Claim 25, Chen discloses all the limitations of the apparatus of claim 24.
The functional limitations of Claim 25 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 25.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chae, U.S. Patent Application Publication No. 20210176720 A1 (hereinafter Chae).

Regarding Claim 12, Chen discloses all the limitations of the method of claim 1.
Chen does not expressly disclose further comprising estimating a frequency offset based at least in part on the one or more reference signals, wherein the frequency synchronization is determined based at least in part on the estimated frequency offset.
Chae discloses further comprising: estimating a frequency offset based at least in part on the one or more reference signals, wherein the frequency synchronization is determined based at least in part on the estimated frequency offset (e.g., ¶ [0215], acquire frequency synchronization for an initial D2D signal reception, using a PSS/SSS/CRS/CSI-RS/DMRS of a cellular network in the in-coverage case. UE pre-acquires frequency synchronization using an RS (with a relatively small frequency offset)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating a reference signal within a resource of the physical sidelink channel for the sidelink transmission, as disclosed by Chen, with the disclosure of determining frequency offset of a reference signal for synchronization purposes, as disclosed by Chae. The motivation to combine would have been to reestablish synchronization (Chae: e.g., ¶ [0215]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hakola et al, U.S. Patent Application Publication No. 20220159599 A1 (hereinafter Hakola).

Regarding Claim 13, Chen discloses all the limitations of the method of claim 1.
Chen discloses receiving a plurality of sidelink transmissions from a plurality of UEs including the second UE (e.g., FIG. 3, multiple UEs in communication).
Chen does not expressly disclose determining a plurality of frequency offsets, wherein each frequency offset is determined for a respective sidelink transmission of the plurality of sidelink transmissions, and wherein the frequency synchronization is determined based at least in part on the plurality of frequency offsets.
Hakola discloses determining a plurality of frequency offsets, wherein each frequency offset is determined for a respective sidelink transmission of the plurality of sidelink transmissions, and wherein the frequency synchronization is determined based at least in part on the plurality of frequency offsets (e.g., ¶ [0094], UE, using another UE as synchronization source; ¶ [0107], indication of the frequency offset and potential new time-frequency resources of the synchronization signal; ¶ [0123], synchronization source UE may determine frequency offset (frequency correction) based on comparing a difference between a current absolute frequency and a new absolute frequency).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating a reference signal within a resource of the physical sidelink channel for the sidelink transmission, as disclosed by Chen, with the disclosure of determining frequency offset, as disclosed by Hakola. The motivation to combine would have been to reestablish synchronization (Hakola: e.g., ¶ [0123]).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wu et al, U.S. Patent Application Publication No. 20200267692 A1 (hereinafter Wu).

Regarding Claim 14, Chen discloses all the limitations of the method of claim 1.
Chen does not expressly disclose further comprising: estimating a distance between the second UE and the first UE based at least in part on a transmission power associated with the sidelink transmission, wherein the time synchronization is determined based at least in part on the estimated distance.
Wu discloses further comprising: estimating a distance between the second UE and the first UE based at least in part on a transmission power associated with the sidelink transmission, wherein the time synchronization is determined based at least in part on the estimated distance (e.g., FIG. 13, ¶ [0139], determine TA value based on measured RSRP and distance between SL devices (i.e., determining TA is used in timing synchronization (e.g., FIG. 7, ¶ [0082])).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating a reference signal within a resource of the physical sidelink channel for the sidelink transmission, as disclosed by Chen, with the disclosure of estimating a distance between the second UE and the first UE based at least in part on a transmission power associated with the sidelink transmission, as disclosed by Wu. The motivation to combine would have been to reestablish synchronization (Hakola: e.g., ¶ [0008]).

Regarding Claim 16, Chen discloses all the limitations of the method of claim 15.
Chen does not expressly disclose further comprising estimating a distance between the first UE and the second UE based at least in part on the estimated pathloss, wherein the time synchronization is determined based at least in part on the estimated distance.
Wu discloses further comprising: estimating a distance between the first UE and the second UE based at least in part on the estimated pathloss, wherein the time synchronization is determined based at least in part on the estimated distance (e.g., ¶ [0081],  a timing advance value indicative of the propagation delay between the sidelink devices).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating a reference signal within a resource of the physical sidelink channel for the sidelink transmission, as disclosed by Chen, with the disclosure of estimating a distance between the second UE and the first UE based at least in part on a transmission power associated with the sidelink transmission, as disclosed by Wu. The motivation to combine would have been to reestablish synchronization (Hakola: e.g., ¶ [0008]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen et al, U.S. Patent Application Publication No. 20210105760 A1 (hereinafter Chen760).

Regarding Claim 17, Chen discloses all the limitations of the method of claim 15.
Chen does not expressly disclose further comprising: determining a received signal strength associated with the sidelink transmission; and estimating the pathloss based at least in part on the determined received signal strength
Chen 760 discloses further comprising: determining a received signal strength associated with the sidelink transmission (e.g., ¶ [0062], received signal strength (e.g., RSRP); and estimating the pathloss based at least in part on the determined received signal strength (e.g., ¶ [0062], Rx UE can derive a sidelink path loss based on the indicated Tx power and the received signal strength (e.g., RSRP)). 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating via sidelink transmission, as disclosed by Chen, with the disclosure of estimating the pathloss of sideline communication based at least in part on the determined received signal strength, as disclosed by Chen760. The motivation to combine would have been to reestablish synchronization (Chen760: e.g., ¶ [0001]).

Regarding Claim 18, Chen in view of Chen760 discloses all the limitations of the method of claim 17.
Chen in view of Chen760 discloses wherein the received signal strength comprises a received signal strength indicator (RSSI), a reference signal received power (RSRP) associated with the sidelink transmission, or both (Chen760: e.g., ¶ [0062], Rx UE can derive a sidelink path loss based on the indicated Tx power and the received signal strength (e.g., RSRP)).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ellenback et al, U.S. Patent Application Publication No. 20210243713 A1 (hereinafter Ellenback).

Regarding Claim 21, Chen discloses all the limitations of the method of claim 1.
Chen does not expressly disclose further comprising: estimating a timing drift based at least in part on the one or more reference signals, wherein the time synchronization is determined based at least in part on the estimated timing drift.
Ellenback discloses further comprising: estimating a timing drift based at least in part on the one or more reference signals, wherein the time synchronization is determined based at least in part on the estimated timing drift (e.g., ¶ [0124], wireless device 706 may transmit the discovery initiation message in stage 1012 before the time and/or frequency drift becomes too large. If wireless device 706 discovers another wireless device that it wants to communicate with, such as wireless device 704, wireless device 706 may establish a communication session as soon as possible (e.g., also before the time and/or frequency drift becomes too large). Wireless device 706 may use time and frequency tracking during the communication session to maintain tight synchronization with the other wireless device).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of communicating via sidelink transmission, as disclosed by Chen, with the disclosure of determining timing synchronization based on timing drift, as disclosed by Chen760. The motivation to combine would have been to support synchronization (Ellenback: e.g., ¶ [0124]).

Allowable Subject Matter
Claims 4-11, 20, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 4, dependent from claim 3, and Claim 27, dependent from claim 26, the prior art of record fails to disclose individually or in combination or render obvious the limitations receiving the synchronization confidence information in an application layer message from the second UE.  
Regarding Claim 5, dependent from claim 3, and Claim 28, dependent from claim 26, the prior art of record fails to disclose individually or in combination or render obvious the limitations receiving, by the first UE, a second sidelink transmission comprising one or more reference signals from a third UE; and receiving second synchronization confidence information from the third UE, wherein the time synchronization is determined without using the one or more reference signals of the second sidelink transmission based at least in part on a second synchronization confidence level not satisfying the confidence threshold.
Regarding Claim 6, dependent from claim 1, the prior art of record fails to disclose individually or in combination or render obvious the limitations receiving location information of the second UE, wherein the time synchronization is determined based at least in part on the location information.  
Claims 7-9, dependent from claim 6, are also objected to.
Regarding Claim 10, dependent from claim 1, the prior art of record fails to disclose individually or in combination or render obvious the limitations receiving location information from a plurality of UEs including the second UE, wherein the time synchronization is determined based at least in part on the location information for the plurality of UEs.  
Claim 11, dependent from claim 10, is also objected to.
Regarding Claim 20, dependent from claim 1, the prior art of record fails to disclose individually or in combination or render obvious the limitations determining the time synchronization based at least in part on; descrambling a symbol of a first reference signal of the one or more reference signals; extracting the descrambled symbol of the first reference signal in frequency domain; determining a channel impulse response based at least in part on the extracted descrambled symbol; and determining a time delay estimate based at least in part on the determined channel impulse response.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471